Citation Nr: 1444478	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  04-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extension beyond August 31, 2003 for a temporary total disability rating based on convalescence following surgery on May 13, 2003 for a service-connected residual fracture of the left wrist with carpal tunnel syndrome.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected residual fracture of left wrist with carpal tunnel syndrome.

3.  Entitlement to a compensable disability rating for service-connected residual laceration of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran has since moved and jurisdiction over this matter currently resides with the RO in Los Angeles.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issues of an increased rating for service-connected residual fracture of the left wrist with carpal tunnel syndrome and residual laceration of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's May 13, 2003, left hand carpal tunnel surgery did not necessitate convalescence beyond August 31, 2003.


CONCLUSION OF LAW

The criteria for the extension beyond August 31, 2003 for a temporary total disability rating based on convalescence following surgery on May 13, 2003 for a service-connected residual fracture of the left wrist with carpal tunnel syndrome have not been met.  38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, however, the temporary total rating was granted by the rating decision on appeal, and the issue before the Board is the appropriate effective date for the termination of this benefit.  That is, the issue before the Board is downstream from that originally granted.  Under this procedural history and cognizant that the Veteran was provided notice pursuant to the VCAA prior to the decision on appeal, the Board finds that the purpose for which the notice was provided has been fulfilled by the granting of the claim and no additional notice is required.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Regarding the duty to assist, the evidence contains the necessary documentation regarding the surgery in question and the related opinion evidence.  In the Board's judgment, the evidence of file, to include the opinion evidence regarding the length of required convalesce is adequate to adequate this issue.  See 38 C.F.R. § 3.159.

II.  Temporary Total Rating

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  Under 38 C.F.R. § 4.30, a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veteran underwent carpal tunnel surgery on his left wrist on May 13, 2003.  In a December 2003 rating decision, he was awarded a temporary total evaluation for convalescence as of May 13, 2003, the date of his surgery.  His previously assigned 10 percent rating was to resume on July 1, 2003, but in a November 2004 Statement of the Case, his temporary total evaluation was extended through August 31, 2003.  A 10 percent rating was then assigned beginning on September 1, 2003.  

The evidence includes treatment records and a medical opinion from the Veteran's private doctor who performed the May 2003 left hand carpal tunnel surgery.  In a November 2003 treatment record, the Veteran's private doctor notes that the Veteran had the following conditions: bilateral shoulder tendonitis; left carpal tunnel syndrome, status post release; right-sided stenosing tenosynovitis involving the third, fourth and fifth digits; and right-sided carpal tunnel syndrome.  The doctor states that the Veteran "continues to be totally temporarily disabled times six months."  In a January 28, 2004 letter, the same doctor states that the Veteran suffered from bilateral severe carpal tunnel syndrome.  He underwent left hand carpal tunnel surgery from which he is recovering.  The Veteran also underwent a separate right hand carpal tunnel release surgery which was performed in January 2004.  The doctor stated that in his medical opinion, the Veteran should have a convalescent period of about three months from each surgery.  There is no contrary medical opinion in the Veteran's claims file concerning the duration of the period of convalescence needed following his left hand carpal tunnel surgery. 

Although cognizant that the Veteran has reported that he was informed that he needed convalesce beyond that currently in effect, the evidence indicates that this was for the right hand surgery regarding the carpal tunnel syndrome, and the Veteran is not service-connected for this disability.

The Board finds that the medical evidence, in essence, establishes that the Veteran required convalescent care following the May 13, 2003 left hand carpal tunnel surgery during the period from May 13, 2003 to August 31, 2003.  There is no medical evidence that indicates that the left hand carpal tunnel syndrome required convalesce beyond that provided, but rather the evidence indicates that the right had carpal tunnel syndrome led to the additional months of convalesce referred to by the private medical evidence. As the right hand carpal tunnel syndrome is not service-connected, it cannot be the basis for an extension of the convalescence rating.  

As such, an extension beyond the period from May 13, 2003 to August 31, 2003, for a temporary total rating due to surgical convalescence for the service-connected residual fracture of the left wrist with carpal tunnel syndrome is not warranted.


ORDER

Entitlement to an extension beyond the period from May 13, 2003 to August 31, 2003, for a temporary total rating due to surgical convalescence for the service-connected residual fracture of the left wrist with carpal tunnel syndrome is denied.



REMAND

The Veteran has maintained in statements that he has ankylosis of both wrists due to carpal tunnel syndrome, as well as a bilateral hand condition.  See January 2011 Report of General Information.  He was last afforded a VA examination in September 2011.  However, the examination is inadequate because it did not provide any findings on the extent of the Veteran's service-connected left wrist or right hand disabilities that would allow the Board to properly adjudicate the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A determination of the extent of functional loss is central to proper application of the rating criteria and requires a thorough examination.  38 C.F.R. § 4.40 states, in part, that it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Under the circumstances, the Board finds that the Veteran should be scheduled for another VA examination to determine the current severity of his service-connected left wrist and residual laceration of the right hand.

Further, the September 2011 VA examination includes the results of x-rays taken of the Veteran's left wrist in May 2011.  The report notes that the Veteran's left wrist shows significant shortening of the radius with significant arthritis of the distal radial ulnar joint.  On remand, the VA examiner should provide findings that would enable the VA to evaluate the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5211 (impairment of the ulna), 5212 (impairment of the radius) or 5213 (impairment of supination and pronation).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the extent and severity of his service-connected residual laceration of the right hand.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The pertinent clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.  The examiner should detail all findings relevant to this disability, to include functional limitation caused by the residual laceration of the right hand.

2.  Then schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left wrist disability.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The examiner should describe all pertinent findings related to the left wrist disability, to include complete range of motion testing that include consideration of complaints of pain and describes functional loss.

In addition, previous evidence shows significant shortening of the radius with significant arthritis of the distal radial ulnar joint.  The VA examiner, therefore, should opine whether it is at least as likely as not that these finding are related to the service-connected disability and, if so, provide findings that would enable the VA to evaluate the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5211 (impairment of the ulna), 5212 (impairment of the radius) or 5213 (impairment of supination and pronation).  

3.  After the development requested above has been completed, the RO should review the Veteran's claims file and ensure that all the foregoing development has been conducted and completed in full.  If any development is incomplete, particularly with respect to the above questions, appropriate corrective action should be taken.

4.  Then re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


